DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/election
	The applicant has responded to the requirement for election of species by electing from the results listed in claim 107: preventing or reducing or delaying an enzymatic browning; and from the plant species listed in claim 108: potato. 

Claim status
	Claims 91-110 are pending.
	Claim 109 is withdrawn for not including the scope of the elected invention.
	Claims 91-108 and 110 are examined on the merits in the present Office action.

Specification
The disclosure is objected to because of the following informalities: 
It appears the applicant intended to title the final three examples as Example 6-8 rather than Example 4-6. Example 4 and Example 5 are described on page 52 then two more examples on page 53 are also titled Example 4 and 5, the example following those is titled Example 6.
For clarity, the second Example 4 and Example 5 are referred to in this action as Example 6 and Example 7, respectively. Example 6 in the specification is referred to as Example 8 in this action.
Appropriate correction is required.

Claim Objections
Claim 107 is objected to because of the following informalities:
Claim 107 has (j) listed twice instead of listing (j), (k) and (l).
 Appropriate correction is required.

Claim interpretation
The term “about” is defined by the applicant on page 11 as including a range of 10% from the stated value [0046].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “derivative” makes the claim indefinite. The applicant has provided the following guidance regarding the term “derivative”:
“The term ‘derivative,’ which can be used interchangeably with the term ‘analog.’ [sic] Compound A can be a derivative or analog of compound B if 1, 2, 3, 4, or 5 atoms of compound A is replaced by another atom or a functional group (e.g., amino, halo, substituted or unsubstituted alkyl, substituted or unsubstituted aryl, substituted or unsubstituted heteroalkyl, substituted or unsubstituted arylalkyl, substituted or unsubstituted heteroaryl, substituted or unsubstituted heteroarylalkyl, substituted or unsubstituted cycloalkyl, or substituted or unsubstituted heterocycloalkyl) to form compound B. “The term ‘derivative’ may also refer to a chemical compound that is structurally similar to another but differs slightly in composition (as in the replacement of one atom by an atom of a different element or in the presence of a particular functional group)”. 
This guidance is a non-limiting definition and is related to chemical compounds but not enzymes. It is not clear what would constitute a derivative of a DNA methyltransferase and therefore the metes and bounds of the claim are undefined. 

Improper dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 105 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim requires the method of claim 91 at least partially silences or activates the gene. If the method of claim 91 did not at least partially silence or activate the gene, it would not have no function. Therefore, the limitation of claim 105 is wholly encompassed by claim 91; otherwise, the method of claim 91 must have no function. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written description
Claims 91-108 and 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant broadly claimed a method of inducing a modification resulting in methylation in a gene of a plant, plant part or constituent of a plant. The applicant claimed the method comprises applying a formulation which contains a double-stranded nucleic acid construct having a length of about 10-30 nucleotides or nucleosides and a terminal overhand at each 3’ end comprising a ribose with a methoxy group at the 2’ position (claim 91). The applicant claimed one strand of the nucleic acid construct comprises at least about 80% identity with a transcription regulatory region of the gene (claim 94). The applicant claimed the transcription regulatory region is a transcription start sire, a TATA box or an upstream activating sequence (claim 95). 
The applicant broadly claimed that the method of claim 91 causes methylation through derivatives of DNA methyltransferases (claim 99).
The applicant broadly claimed the method of claim 91 results in one or more of: (a) preventing or reducing or delaying an enzymatic browning of the agricultural object; (b) increasing a growth rate, a yield, or a lifespan of the agricultural object; (c) decreasing a growth rate, a yield, or a lifespan of the agricultural object; (d) increasing a pest resistance, a salt tolerance, a heat tolerance, a heavy metal tolerance, a disease tolerance, or a drought resistance of the agricultural object; (e) increasing or at least partially decreasing an amount or a production of a molecule made by the agricultural object; (f) altering a color of at least a portion of the agricultural object; (g) increasing or at least partially decreasing a flowering rate of the agricultural object; (h) increasing a volume or a weight of the agricultural object; (i) improving a flavor or a texture of an edible product of the agricultural object; (j) increasing a shelf life of the agriculture product; (k) decreasing the number and size of seeds of the agriculture product; and (l) increasing a nutritional content of the agricultural object; when the agricultural object is compared to a comparable agricultural object without application of the substance comprising the artificial nucleic acid construct (claim 107).
The applicant broadly claimed the plant is soybean, corn, rice, tomato, alfalfa, wheat, potato, pea or green algae (claim 108).
The applicant has described inducing modifications in maize to the following genes: PDS1 by applying SEQ ID NO: 1-62 (Example 3, pages 51-52), LZY1 by applying SEQ ID NO: 63-194 (Example 4, page 52), BWF1 and BR2 by applying SEQ ID NO: 405-584 (Example 6, page 53); in potato to gene PPO by applying SEQ ID NO: 195-404 (Example 5, page 52) and in tomato to gene Old Gold by applying SEQ ID NO: 585-684 (Example 7, page 53-54). The applicant has described the sequences comprising a methyl group in the 2’ position of the last nucleotide in each of SEQ ID NO: 1-684.
The applicant has not described using sequences with less than 24 nucleotides.
The applicant has not described equivalent target genes in other plant species. The applicant has not described all upstream activating sequences throughout the entire genome of any plant. The applicant has only described 5 potential target genes, each in only a single plant species totaling three plant species. The applicant has not described the regulatory region of any gene as claimed in claim 94.
The applicant has not described any derivatives of DNA methyltransferases.
The applicant has not described inhibiting PDS1 in any plant but maize. The applicant has not described inhibiting PDS1 with any sequences other than SEQ ID NO: 1-62 (page 51, Example 3).
The applicant has not described inhibiting BWF1 and BR2 in any plant but maize. The applicant has not described inhibiting BWF1 and BR2 with any sequences other than SEQ ID NO: 405-584 (page 52, Example 4).
The applicant has not described inhibiting PPO in any plant but potato. The applicant has not described inhibiting PPO with any sequences other than SEQ ID NO: 195-404 (Example 5, page 52).
The applicant has not described inhibiting Old Gold in any plant but tomato. The applicant has not described inhibiting Old Gold with any sequences other than SEQ ID NO: 585-684 (Example 7, page 53-54).
One of ordinary skill in the art would not find the applicant to be in possession of the claimed invention.  

Scope of enablement
Claims 91-92 108 and 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inducing modifications in maize to the following genes: PDS1 by applying SEQ ID NO: 1-62 (Example 3, pages 51-52), LZY1 by applying SEQ ID NO: 63-194 (Example 4, page 52), BWF1 and BR2 by applying SEQ ID NO: 405-584 (Example 6, page 53); in potato to PPO by applying SEQ ID NO: 195-404 (Example 5, page 52) and in tomato to Old Gold by  (Example 7, page 53-54), does not reasonably provide enablement for inducing a modification that results in methylation of a gene by introducing sequences of 10-30 nucleotides or nucleosides, which will have at least 72% identity (“about” allows for 10% less than the claimed 80%) to a transcription regulatory region of the gene (claim 91). 
The specification does not reasonably provide enablement for the modification causing methylation through a derivative of a DNA methyltransferase (claim 99). 
The specification does not reasonably provide enablement for gene silencing for at least one reproductive cycle of an agricultural object (claim 106). 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding claim 91, Horesh provides that interfering double-stranded RNAs are at least 20 base pairs (page 74, left column, first paragraph). (Horesh et al. Bioinformatics. Volume 19, Supplement 2: pages ii73-ii80. 2003). Each of the sequences provided in the specification have a length of 24 (Example 6, pages 53- 75). Based on what is known in the art and the disclosure of the applicant, it would not be expected that a sequence with less than 20 base pairs would have the function as claimed. Therefore, the applicant has to provided how one of ordinary skill in the art would make and use this invention.
Regarding claim 99, the applicant has not disclosed methylation caused through a derivative of a DNA methyltransferase. This requirement of claim 99 that the methylation is caused by a DNA methyltransferase indicates that the method of claim 91 can be achieved without methylation being caused by a DNA methyltransferase. Wang provides that DNA methyltransferases are responsible for methylation, “miRNAs regulate DNA methylation by targeting DNA methyltransferases” (abstract). (Wang et al. Epigenetics. 12(3)187-197. 2017).   The applicant has not provided how one of ordinary skill in the art would make and use the full scope of the invention claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 91-96, 98, 101-105, 107-108 and 110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Chi et al. BMC Plant Biology. 14(62): 1-18. 2014) with evidence from Wang (Wang et al. Epigenetics. 12(3)187-197. 2017), Yu (Yu et al. Science. 307(5711)932-935. 2005), Bhagwat (Bhagwat et al. Journal of Genetics and Genomics. 40(5):261-270) and Martienssen (Marienssen et al. “DNA Methylation and Epigenetic Inheritance in Plants and Filamentous Fungi”. Science. 293(5532):1070-1074. 2001).
One embodiment of the invention is a method of inducing a modification that results in methylation of at least one base in a gene in a plant. The method comprises applying a formula that contains a double-stranded nucleic acid construct. One strand has a terminal overhang at the 3’ terminal end comprising a ribose unit with a methoxy group (-O-Me) at the 2’ position (claims 91 and 104). Claim 92 limits that both terminal end overhangs comprise a ribose unit with an -O-Me at the 2’ position. Claim 93 limits that each strand is about 20-30 nucleotides. Claim 94 limits that one strand of the nucleic acid construct comprises at least about 80% sequence identity to a portion of a transcription regulatory region of the gene. Claim 95 includes the limitation that the transcription regulatory region of the gene is a transcription start site, a TATA box or an upstream activating sequence. Claim 96 limits that the portion of the transcription regulatory region comprises at least about 30% guanine cytosine (GC) content. Claim 98 limits that the at least one methylated base of claim 91 is a cytosine.  Claim 101 limits that at least about 80% of sugars of the artificial nucleic acid construct comprise deoxyribose. Claim 102 limits that each terminal end overhang is one nucleotide long. Claim 103 limits that each sugar in the nucleic acid construct is a deoxyribose except for the terminal 3’ sugar of each strand. Claim 107 includes the limitation that the application results in reducing enzymatic browning of the plant. Claim 108 includes the limitation that the plant is potato. Claim 110 includes the limitation that the formulation is a liquid.
Regarding claim 91, Chi provides the use of miRNAs designed to target multiple PPO genes (paragraph bridging pages 3 and 5, “Generation and selection of amiRNA-expressed transgenic potatoes”).
Chi does not explicitly state that the miRNAs methylate at least one base of a nucleotide in a nucleic acid sequence of a gene of the plant. Wang provides evidence that miRNAs regulate DNA methylation (page 192, caption of Figure 2). Therefore, it would naturally flow that the miRNA of Chi would cause methylation to at least one nucleotide in the target gene.
Chi does not explicitly state that the miRNA is double-stranded; however, Figure 1 provides that the miRNAs resulting from the DNA constructs would be double stranded as evidenced by the caption by referring to the “complimentary regions” for each sequence, denoted as having the same name with an asterisk e.g. amiRPPO1 and amiRPPO1*. In addition, the DNA encoding the miRNA constructs is inherently a double helix that is double stranded. Therefore, it naturally flows that the sequences taught by Chi are double stranded.
Regarding the limitation of claims 91-92 and 102-103, Chi does not explicitly state that the each of the terminal 3’ end overhangs comprise a ribose unit with an -O-Me at the 2’ position. Yu provides evidence that plant miRNAs have a naturally occurring methyl group on the ribose of the last nucleotide (abstract). Yu provides the -me (methyl) group is at the 2’ position of the last nucleotide (page 3, paragraph 2). Therefore, the miRNAs of Chi would inherently have an -O-Me at the 2’ position as claimed.
Regarding claim 93, Chi provides that the miRNAs used were 21 nucleotides in length (Table 2, e.g. amiRPPO1). Chi provides that miRNAs are generally 21 nucleotides in length (page 2, left column, paragraph 2).
Regarding claims 94 and 95, Chi provides that some of the sequences used to target PPO genes had as much as 100% identity with target sequences (Table 2, page 4). The applicant does not provide a limiting definition of a transcription regulatory region, but provides the examples which are used as limitations in claim 95: a transcription start site, a TATA box and an upstream activating sequence (page 5, paragraph 10). Because the targeted sequence of Chi resulted in downregulation, the targeted site is being interpreted as a transcription regulatory region. Because the sequence is required for activation of the gene it is being interpreted as an upstream activating sequence.
Regarding claim 96, Chi provides that about 50% of the nucleotides in the first target sequence are guanine or cytosine in Table 2 (page 4).
Regarding claim 106, Martienssen provides evidence that methylation is heritable in plants (“Epigenetic consequences of DNA methylation mutants”, first paragraph).   Therefore, it naturally flows that the methylation of Chi would be inherited for at least one reproductive cycle. 
 	Regarding claims 107-108, Chi provides that the effect of the application of the PPO-targeting sequences was reduced browning in potato: “the greatest reduction of PPO activity and the most complete non-browning phenotypes required simultaneous suppression of the expression of StuPPo1, StuPPO2, StuPPo3 and StuPPO4 genes.” (page 14, right column, Conclusions).
	Regarding claim 110, Chi does not explicitly state whether the formulation of claim 91 was a powder, granule, pellet, bead or liquid. Chi provides that transformation was performed as described by Bhagwat. Bhagwat provides evidence that Chi performed transformation was Agrobacterium-mediated, which is inherently in a liquid formulation (page 267, left column, last paragraph). 
Therefore, the claims are anticipated by Chi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-98, 101-105, 107-108 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Chi (Chi et al. BMC Plant Biology. 14(62): 1-18. 2014) with evidence from Wang (Wang et al. Epigenetics. 12(3)187-197. 2017), Yu (Yu et al. Science. 307(5711)932-935. 2005), Bhagwat (Bhagwat et al. Journal of Genetics and Genomics. 40(5):261-270) and Finnegan (Finnegan et al. Annu Rev Plant Physiol Plant Mol Biol. 49: 223-49. 1998).  
One embodiment of the invention is a method of inducing a modification that results in methylation of at least one base in a gene in a plant. The method comprises applying a formula that contains a double-stranded nucleic acid construct. One strand has a terminal overhang at the 3’ terminal end comprising a ribose unit with a methoxy group (-O-Me) at the 2’ position (claims 91 and 104). Claim 92 limits that both terminal end overhangs comprise a ribose unit with an -O-Me at the 2’ position. Claim 93 limits that each strand is about 20-30 nucleotides. Claim 94 limits that one strand of the nucleic acid construct comprises at least about 80% sequence identity to a portion of a transcription regulatory region of the gene. Claim 95 includes the limitation that the transcription regulatory region of the gene is a transcription start site, a TATA box or an upstream activating sequence. Claim 96 limits that the portion of the transcription regulatory region comprises at least about 30% guanine cytosine (GC) content. Claim 98 limits that the at least one methylated base of claim 91 is a cytosine.  Claim 101 limits that at least about 80% of sugars of the artificial nucleic acid construct comprise deoxyribose. Claim 102 limits that each terminal end overhang is one nucleotide long. Claim 103 limits that each sugar in the nucleic acid construct is a deoxyribose except for the terminal 3’ sugar of each strand. Claim 107 includes the limitation that the application results in reducing enzymatic browning of the plant. Claim 108 includes the limitation that the plant is potato. Claim 110 includes the limitation that the formulation is a liquid.
Chi teaches the limitations of claims 91-96, 98, 101-105,107-108 and 110 (see rejection under 35 USC 102(a)(1) above. Anticipation is the epitome of obviousness.
Claim 97 limits that the construct of claim 91 comprises an excipient. Claim 97 also limits that the application of claim 91 requires a plurality of double stranded artificial nucleic acid constructs. The applicant provides examples of excipients including pesticides, stabilizers, additives, carriers, dispersants, fertilizers. Chi provides that transformation was performed as described by Bhagwat. Bhagwat provides evidence that Chi performed transformation was Agrobacterium-mediated, which is inherently in a liquid formulation (page 267, left column, last paragraph). Because Chi performed Agrobacterium-mediated transformation, Chi would have inherently used a liquid carrier. 
Chi does not teach applying a plurality of sequences simultaneously.
Chi does not expressly teach that the at least one methylated base is a cytosine.
Chi teaches that downregulation of multiple PPO genes simultaneously resulted in a reduction of browning (page 14, left column, paragraph 2). It is not clear whether this was due to a single construct affecting multiple PPO genes or if the method included simultaneously applying several constructs. Chi teaches construction of the miRNA vectors which would have Chi teaches the use of miRNAs designed to target multiple PPO genes (paragraph bridging pages 3-5, “Generation and selection of amiRNA-expressed transgenic potatoes”). Chi teaches browning was reduced by different amounts using a plurality of sequences targeting different PPO genes (Page 8, “Browning potential and browning phenotype”).
It is not clear from the teachings of Chi which type of nucleotide was methylated as a result of the miRNA downregulation of PPO in potato. Finnegan provides evidence that is has been known that plant genes are regulated by methylation of cytosine. 
It would have been obvious to apply the plurality of sequences taught by Chi at a single time because they each target a different PPO gene and each resulted in a reduction of browning in potato. Because miRNAs work by methylation of gene sequences as evidenced by Wang (page 192, caption of Figure 2), and Finnegan provides evidence that cytosines have been known to be methylated to regulate genes (page 232, “Role of DNA Methylation in Plants”), it would be expected that one of the bases methylated by Chi was a cytosine. It would be expected that at least one of the bases of the sequences targeted by It would be expected that applying all of the sequences taught by Chi would have an additive effect with further reduced browning in potato.
	Therefore, claims 91-98, 101-105, 107-108 and 110 are obvious.


Conclusion
	
Claims 91-108 and 110 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/CATHY KINGDON WORLEY/               Primary Examiner, Art Unit 1662